Exhibit 10.2
SECOND AMENDED AND RESTATED COLLECTION ACCOUNT AGREEMENT
July 29, 2010
PNC Bank, National Association
1900 East 9th Street
Locator B7-YB13-34-3
Cleveland, Ohio 44114
Attn: Robert S. Coleman, Senior Vice President
Phone: (216) 222-9714
Fax: (216) 222-9396
Re: RPM Funding Corporation and Affiliates
Ladies and Gentlemen:
          Reference is hereby made to the post office boxes (each, a “Lockbox”)
listed on Schedule 1 hereto, of which you have exclusive control for the purpose
of receiving mail and/or processing payments therefrom pursuant to one or more
agreements (each, an “Agreement”) between you and each of Weatherproofing
Technologies, Inc., DAP Products Inc., The Testor Corporation, Tremco
Incorporated, Tremco Barrier Solutions, Inc., Rust-Oleum Corporation, The Euclid
Chemical Company, and Republic Powdered Metals, Inc. (each, an “Originator”).
You hereby confirm your agreement to perform the services described in each of
the Agreements. Among the services you have agreed to perform therein is to
endorse all checks and other evidences of payment, and credit such payments to
one of the applicable depositary account listed on Schedule 1 hereto (each, an
“Account,” collectively, the “Accounts” and, together with the Lockboxes, the
“Control Items”).
          Each of the Originators hereby transfers and assigns all of its right,
title and interest in and to, and exclusive ownership and control over, such
Originator’s Control Items to RPM Funding Corporation, a Delaware corporation
(the “Seller”). Notwithstanding the foregoing, Seller hereby advises you that
until you receive a Control Notice (as defined below) from the Administrative
Agent, you are hereby authorized and directed to permit RPM International Inc.,
as servicer (the “Servicer”), to make deposits to and withdrawals from the
Accounts on the Seller’s behalf. Each of the Originators and Seller hereby
requests that the name of each Account which is not already in the Seller’s name
be changed to “RPM Funding Corporation.”
          Each of the Originators and the Seller hereby irrevocably instructs
you, and you hereby agree, that upon receiving notice from Wells Fargo Bank,
N.A., successor by merger to Wachovia Bank, National Association, as
administrative agent for various parties (the “Administrative Agent”) in the
form attached hereto as Annex A (a “Control Notice”): (i) the name of each
Account will be changed to “Wells Fargo Bank, N.A., as Administrative Agent” (or
any designee of the Administrative Agent) and the Administrative Agent will have
exclusive ownership of and access to each Control Item, and the Originators, the
Servicer, Seller and their respective affiliates will have no control of any
such Control Item or any access thereto, (ii) you

 



--------------------------------------------------------------------------------



 



will either continue to send the funds from each Lockbox to an applicable
Account, or will redirect the funds as the Administrative Agent may otherwise
request, (iii) you will transfer monies on deposit in any Account, at any time,
as directed by the Administrative Agent, (iv) all services to be performed by
you under each Agreement will be performed on behalf of the Administrative
Agent, and (v) all statements and other correspondence relating to the Accounts
will be sent to the Administrative Agent at the following address (although you
may continue to send copies thereof to Seller):
Wells Fargo Capital Finance
Receivables Securitization Group
Six Concourse Parkway, Suite 1450
Atlanta, GA 30328
Attention: Michael Landry
          Moreover, upon such notice, the Administrative Agent will have all
rights and remedies given to the applicable Originator (or to the Seller, as
such Originator’s assignee) under any Agreement. The applicable Originator and
Seller, jointly and severally, agree, however, to continue to pay all fees,
charge-back return items and other assessments due under such Agreement at any
time.
          You hereby acknowledge that monies deposited in any Account or any
other account established with you by the Administrative Agent for the purpose
of receiving funds from any Lockbox or other Account are subject to the liens of
the Administrative Agent under a Receivables Purchase Agreement dated as of
April 7, 2009 by and among Seller, RPM International Inc., as servicer, the
Administrative Agent, Wells Fargo Bank, N.A. (successor by merger to Wachovia
Bank, National Association), and Fifth Third Bank and will not be subject to
deduction, set-off, banker’s lien or any other right you or any other party may
have against the Servicer, any Originator, Seller or any of their respective
affiliates, except that you may debit the Account for any items deposited
therein that are returned or otherwise not collected and for all charges, fees,
commissions and expenses incurred by you in providing services hereunder, all in
accordance with your customary practices for the charge back of returned items
and expenses.
          You will be liable only for direct damages in the event you fail to
exercise ordinary care. You shall be deemed to have exercised ordinary care if
your action or failure to act is in conformity with general banking usages or is
otherwise a commercially reasonable practice of the banking industry. You shall
not be liable for any special, indirect or consequential damages, even if you
have been advised of the possibility of these damages.
          The Seller agrees to indemnify you for, and hold you harmless from,
all claims, damages, losses, liabilities and expenses, including legal fees and
expenses, resulting from or with respect to this letter agreement and the
administration and maintenance of the Control Items and the services provided
hereunder, including, without limitation: (a) any action taken, or not taken, by
you in regard thereto in accordance with the terms of this letter agreement,
(b) the breach of any representation or warranty made by the Seller pursuant to
this letter agreement, (c) any item, including, without limitation, any
automated clearinghouse transaction, which is returned for any reason, and
(d) any failure of the Seller to pay any invoice or charge to you for

2



--------------------------------------------------------------------------------



 



services in respect to this letter agreement and the Control Items or any amount
owing to you from the Seller with respect thereto or to the service provided
hereunder.
          THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF OHIO. This letter agreement may be executed in any
number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.
          You hereby agree that you are a “bank” within the meaning of
Section 9-102 of the Uniform Commercial Code as is in effect in the State of
Ohio (the “UCC”) and that each of the Accounts constitutes a “deposit account”
with the meaning of Section 9-102 of the UCC. Each of the parties hereto intends
that this letter agreement constitute an “authenticated record” for purposes of
Section 9-104 of the UCC. Originators and Seller grant and confer upon the
Administrative Agent “control” of the Accounts as contemplated in Section 9-104
of the UCC.
          This letter agreement and the services provided under each Agreement
may be terminated by the Administrative Agent or you at any time by giving each
of the other parties hereto thirty (30) calendar days’ prior written notice of
such termination.
          This letter agreement hereby amends and restates that certain Amended
and Restated Collection Account Agreement, dated February 1, 2010 by and among
the parties hereto (or their predecessors in interest).
          This letter agreement contains the entire agreement among the parties,
and may not be altered, modified, terminated or amended in any respect, nor may
any right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of any of the Agreements,
this letter agreement will exclusively govern and control. Each party agrees to
take all actions reasonably requested by any other party to carry out the
purposes of this letter agreement or to preserve and protect the rights of each
party hereunder.
[Remainder Of Page Intentionally Blank]

3



--------------------------------------------------------------------------------



 



          Please indicate your agreement to the terms of this letter agreement
by signing in the space provided below. This letter agreement will become
effective immediately upon execution of a counterpart of this letter agreement
by all parties hereto.

          Very truly yours,

DAP PRODUCTS INC.,
THE TESTOR CORPORATION,
TREMCO INCORPORATED,
TREMCO BARRIER SOLUTIONS, INC.
RUST-OLEUM CORPORATION,
THE EUCLID CHEMICAL COMPANY and
REPUBLIC POWDERED METALS, INC.
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Secretary        WEATHERPROOFING TECHNOLOGIES, INC.,
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Assistant Secretary        RPM FUNDING CORPORATION
      By:   /s/ Edward W. Moore         Name:   Edward W. Moore        Title:  
Secretary        Acknowledged and agreed to as of the date first above written:

PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Christian S. Brown       Name:   Christian S. Brown       
Title:   Senior Vice President       

S-1



--------------------------------------------------------------------------------



 



          Acknowledged and agreed to as of the date first above written:

WELLS FARGO BANK, N.A. (SUCCESSOR BY MERGER TO WACHOVIA BANK, NATIONAL
ASSOCIATION), as Administrative Agent
      By:   /s/ Michael J. Landry         Name:   Michael J. Landry       
Title:   Vice President       

5



--------------------------------------------------------------------------------



 



SCHEDULE 1
PNC BANK, NATIONAL ASSOCIATION CONTROL ITEMS

                  Corresponding Originator Name   Post Office Box Address  
Account Numbers DAP Products Inc.   P.O. Box 931021,
Cleveland, OH 44193   [redacted]
[redacted]           Rust-Oleum Corporation   P.O. Box 931946,
Cleveland, OH 44193   [redacted]
[redacted]           The Testor Corporation   P.O. Box 73863,
Cleveland, OH 44193   [redacted]
[redacted]           Tremco Incorporated
The Euclid Chemical Company
Weatherproofing Technologies, Inc.
Republic Powdered Metals, Inc.
Tremco Barrier Solutions, Inc.   P.O. Box 931111,
Cleveland, OH 44193   [redacted]
[redacted]

      Account Holder   Account Numbers DAP Products Inc.   [redacted]
[redacted]       RPM Funding Corporation   [redacted]
[redacted]

Schedule 1-Page 1





--------------------------------------------------------------------------------



 



ANNEX A
FORM OF NOTICE
[On letterhead of the Administrative Agent]
                     ___, ___
PNC Bank, National Association
1900 East 9th Street
Locator B7-YB13-34-3
Cleveland, Ohio 44114
Attn: Robert S. Coleman, Senior Vice President
Phone: (216) 222-9714
Fax: (216) 222-9396
Re: RPM Funding Corporation and Affiliates
Ladies and Gentlemen:
          We hereby notify you that we are exercising our rights pursuant to
that certain Second Amended and Restated Collection Account Agreement dated
July 29, 2010 (the “Letter Agreement”), among Weatherproofing Technologies,
Inc., DAP Products Inc., The Testor Corporation, Tremco Incorporated, Tremco
Barrier Solutions, Inc., Rust-Oleum Corporation, The Euclid Chemical Company,
Republic Powdered Metals, Inc., RPM Funding Corporation, you and us, to have the
name of, and to have exclusive ownership and control of, each of the accounts
listed on Schedule 1 hereto (each, an “Account”) maintained with you,
transferred to us. [Each Account will henceforth be a zero-balance account, and
collected funds deposited in such Account should be sent at the end of each
Business Day to                     .] You have further agreed to perform all
other services you are performing under each Agreement (as defined in the Letter
Agreement) on our behalf.
          We appreciate your cooperation in this matter.

            Very truly yours,

WELLS FARGO BANK, N.A. (SUCCESSOR BY MERGER TO WACHOVIA BANK, NATIONAL
ASSOCIATION), as Administrative Agent
      By:           Name:           Title:        

Attach: List of Accounts

A-2